Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Species E in the reply filed on 1-21-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention in that claim 7 is directed to non-elected Species G and claims 34-39 are directed to non-elected Species D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-21-22.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 8, 13, 15-16, 20-22, 24-25, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2005/0102895 to Bissonnette et al.
Referring to claim 1, Bissonnette et al. discloses a method comprising, providing a container – at 2, containing a binder – see the adhesive detailed in paragraph [0036] in the recess – at 12 between items 4 and 8 as seen in figure 1, an additive – at 4, bound to the binder – see the top of item 4 bound to the adhesive detailed in paragraph [0036] as seen in figure 1, and a plant source – at 8, and disposing the container in an environment suitable for growth of the plant source – see paragraphs [0042] and [0044], the container containing the binder, the additive bound to the binder, and the plant source – see figure 1.
Referring to claim 3, Bissonnette et al. further discloses the plant source – at 8, is disposed on top of the binder – at 4 – see figure 1.
Referring to claim 8, Bissonnette et al. further discloses controlling a moisture content of the binder – see paragraphs [0030], [0043] and [0045]. 
Referring to claim 13, Bissonnette et al. further discloses the environment is a non-natural environment – see the aeroponic and hydroponic systems detailed in paragraph [0042].

Referring to claim 16, Bissonnette et al. further discloses the different environment is a natural environment – see transplanting to soil in paragraph [0042].
Referring to claim 20, Bissonnette et al. further discloses applying a coating – at 6, to the container – at 2 – see figure 1.
Referring to claim 21, Bissonnette et al. further discloses the container comprises an interior surface – surface on inside of the thickness of item 2, and exterior surface – surface on the outside of the thickness of item 2, and the coating – at 6, is applied to the interior surface – see figure 1.
Referring to claim 22, Bissonnette et al. further discloses the container comprises an interior surface – surface on the interior compartment of item 2, and exterior surface – surface forming the outer dimensions of item 2, and the coating – at 6, is applied to the exterior surface – see figure 1.
Referring to claim 24, Bissonnette et al. further discloses the container comprises an interior surface – surface on the interior of the compartment formed by item 2, and exterior surface – surface forming the outer dimensions of item 2, and wherein the coating – at 6, delays penetration of water outside of the container to the exterior surface – see through item 6 as seen in figure 1 and paragraph [0045].

Referring to claim 31, Bissonnette et al. further discloses sealing the container – see at 6 in figure 1.
Referring to claim 33, Bissonnette et al. further discloses the container further contains a growing medium – see for example the peat detailed in paragraph [0035].

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above.
Referring to claim 2, Bissonnette et al. further discloses disposing the binder in the container, disposing the additive, in the container, and disposing the plant source in the container – see figure 1 and paragraphs [0035] and [0036]. Bissonnette et al. does not disclose disposing 
Referring to claim 9, Bissonnette et al. further discloses increasing a moisture content of the binder to facilitate germination of the seed – see for example paragraphs [0030], [0043] and [0045], but does not disclose increasing the moisture content to at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and increase the moisture content of the binder to any suitable level including the claimed 16 weight percent, so as to yield the predictable result of ensuring the plant/seed being grown receives sufficient water to facilitate plant growth and health. 
Referring to claim 12, Bissonnette et al. does not disclose the environment has or over time will have a relative humidity reaching at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take method of Bissonnette et al and add the step of increasing the humidity of the environment to at least 16 weight percent as claimed, so as to yield the predictable result of automatically controlling the growing climate as desired for the desired plant to be grown.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,808,430 to Kouno.
Referring to claim 4, Bissonnette et al. does not disclose the plant source is disposed within the binder. Kouno does disclose the plant source – at 7, is disposed within the binder – at 
Referring to claim 14, Bissonnette et al. does not disclose the environment is a natural environment. Kouno does disclose the environment is a natural environment – see for example column 11 line 66 to line 12 line 11. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the environment being a natural environment as disclosed by Kouno, so as to yield the predictable result of allowing for the plant to be grown in any desired location as determined by the user. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,669,217 to Fraze.
Referring to claim 10, Bissonnette et al. does not disclose controlling a relative humidity of the environment. Fraze does disclose controlling a relative humidity of the environment – see at 66,80 and column 5 line 67 to column 6 line 6. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the humidity controls of Fraze, so as to yield the predictable result of automatically controlling the growing climate as desired for the desired plant to be grown.
Referring to claim 11, Bissonnette et al. as does not disclose increasing the relative humidity. Fraze does disclose controlling the relative humidity – see at 66,80 and column 5 line 67 to column 6 line 6. Bissonnette et al. as modified by Fraze does not disclose increasing a relative humidity of the environment to at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take method of Bissonnette et al. as modified by Fraze and add the step of increasing the humidity of the environment to at least 16 .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 20 above, and further in view of U.S. Patent No. 4,761,423 to Szego et al.
Referring to claim 23, Bissonnette et al. does not disclose the coating comprises an oil. Szego et al. does disclose a coating comprising an oil – see for example column 4 lines 25-60. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the oil coating of Szego et al., so as to yield the predictable result of providing additional protection for the seed/plant as desired.  
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claims 1 or 25 above, and further in view of U.S. Patent Application Publication No. 2003/0101643 to Hartle et al.
Referring to claim 26, Bissonnette et al. does not disclose the coating is wax. Hartle et al. does disclose wax coating the additive – see at 272 in figure 1 and see paragraph [0028]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. and add the wax of Hartle et al., so as to yield the predictable result of sealing the container and protecting the contents of the container.
Referring to claim 27, Bissonnette et al. further discloses multiple additives bound to the binder – – see nutritive product, adjuvants, fungicides etc. detailed in paragraph [0035]. Bissonnette does not disclose a first amount of was coated on the additive. Hartle et al. does disclose a first amount of wax coating the additive – see at 272 in figure 1 and see paragraph [0028]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. and add the wax of Hartle et al., so as to yield the predictable result of 
However, it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Hartle et al. and add the second amount of wax coated on the other additive, so as to yield the predictable result of sealing the container and protecting the contents of the container.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0263274 to Corak et al.
Referring to claim 28, Bissonnette et al. does not disclose disposing an RFID tag into or onto the container. Corak et al. does disclose an RFID tag – see at 116, secured to and disposed in the container – see at 116 in figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. and add the RFID tag of Corak et al., so as to yield the predictable result of facilitating identification of the device. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. 6,119,395 to Hartle et al.
Referring to claim 29, Bissonnette et al. does not disclose stratifying the plant source. Hartle et al. ‘395 discloses stratifying the plant source – see column 18 lines 15-40. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the stratifying of the plant source as disclosed by Hartle ‘395, so as to yield the predictable result of enhancing the germination and growth of the seed/plant as desired.
30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,769,945 to Motoyama et al.
Referring to claim 30, Bissonnette et al. does not disclose rendering the container sterile prior to disposal therein of the binder, the one or more additives, and the plant seed. Motoyama et al. does disclose the container is sterile prior to disposal therein of the binder, the one or more additives, and the plant seed – see for example column 5 lines 50-56. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the container being sterile as disclosed by Motoyama et al., so as to yield the predictable result of increasing the viability of the plant tissue/seed.
  Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,192,095 to Haslam et al.
Referring to claim 32, Bissonnette et al. does not disclose the disposing of the container in the environment comprises broadcasting the container from an aircraft. Haslam et al. does disclose the disposing of the container in the environment comprises broadcasting the container from an aircraft – see for example column 3 lines 10-26. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the disposing of the container into the environment by aircraft as disclosed by Haslam et al., so as to yield the predictable result of allowing for the seed/plant to be placed into remote areas as desired. 

Conclusion


The following patents are cited to further show the state of the art with respect to plant seed coatings/containers in general:
	U.S. Pat. No. 6,516,565 to Fima – shows seed container

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643